DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15511722, filed on 03/16/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/25/2019, 06/27/2019, and 01/16/2020have been considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (EP 0872296 B1).
Regarding claim 11, Takayama teaches “a self-lubricating sintered sliding member and its producing method” (which reads upon “a method of manufacturing a sliding member having a sliding surface that slides with a mating member, the method comprising”, as recited in the instant claim; paragraph [0008]).  Takayama teaches that “in the self-lubricating sintered sliding member having the first feature of the invention, protrusions are formed from solid lubricant particles on a surface of the sintered contact layer and only the solid lubricant particles constituting the protrusions come in contact with a member relative to which the sliding member slides” (paragraph [0010]).  Takayama teaches that “a copper-family material and solid lubricant particles are mixed into a sintered contact material containing an iron-family material and the sintered contact material mixed with these materials is sintered and contracted, whereby the solid lubricant particles can be projected from the surface of the sintered contact layer to form the protrusions” (which reads upon “firing powder containing solid lubricant powder and a binder, to thereby form a lubricating member”, as recited in the instant claim; paragraph [0029]).  Takayama teaches that “the iron-family sintered material is molded together with the sintered contact layer into a double-layered member and then the double-layered member is sintered” (which reads upon “molding raw material powder containing metal powder as a main component to form a metal powder molded body, and bringing the lubricating member into contact with the metal powder molded body so that a part of the lubricating member appears on a surface to be the sliding surface; and heating the lubricating member and the metal powder molded body at a sintering temperature under a state in which the lubricating member is brought into contact with the metal powder molded body, to thereby form a metal substrate by sintering of the metal powder molded body, and fix the lubricating member onto the metal substrate”, as recited in the instant claim; paragraph [0026]).  Takayama teaches that “the sintered contact material contains a copper-family material in addition to an iron-family material” (paragraph [0020]).  Takayama teaches that “the use of the copper-family material increases the compactness and accordingly contracting amount of the sintered contact layer, so that the solid lubricant particles can project more easily from the sintered contact layer, realizing easy formation of the protrusions or easy formation of the recesses by removing the protrusions” (which reads upon “with a contraction force generated in the metal powder molded body during the sintering”, as recited in the instant claim; paragraph [0020]).  
Regarding claim 12, Takayama teaches “a self-lubricating sintered sliding member and its producing method” (which reads upon “a method of manufacturing a sliding member having a sliding surface that slides with a mating member, the method comprising”, as recited in the instant claim; paragraph [0008]).  Takayama teaches that “where elements other than graphite such as WS2 and MoS2 are used as the solid lubricant, they react with the iron-family and copper-family materials during high-temperature sintering” (paragraph [0063]).  Takayama teaches that “another effective measure is employed in the foregoing embodiments, in which an alloy powder or metal powder of Ti, Al, Ca, Zr or the like [is used for coating the solid lubricant], which is more likely to form a sulfide than WS2 and MoS2, is added” (which reads upon “coated powder formed by coating solid lubricant powder with a metal”, as recited in the instant claim; paragraph [0063]).  Takayama teaches that “in the self-lubricating sintered sliding member having the first feature of the invention, protrusions are formed from solid lubricant particles on a surface of the sintered contact layer and only the solid lubricant particles constituting the protrusions come in contact with a member relative to which the sliding member slides” (paragraph [0010]).  Takayama teaches that “a copper-family material and solid lubricant particles are mixed into a sintered contact material containing an iron-family material and the sintered contact material mixed with these materials is sintered and contracted, whereby the solid lubricant particles can be projected from the surface of the sintered contact layer to form the protrusions” (paragraph [0029]).  Takayama teaches that “the iron-family sintered material is molded together with the sintered contact layer into a double-layered member and then the double-layered member is sintered” (which reads upon “molding first powder containing, as a main component, coated powder formed by coating solid lubricant powder with a metal and second powder containing metal powder as a main component so that the first powder appears on a surface to be the sliding surface under a state in which filling regions of the first powder and the second powder are divided, to thereby form a molded body; heating the molded body at a sintering temperature, to thereby form a lubricating member by sintering of the first powder, and form a metal substrate by sintering of the second powder; and diffusing, during the sintering, the metal of the coated powder contained in the first powder into the metal powder of the second powder, to thereby fix the lubricating member onto the metal substrate”, as recited in the instant claim; paragraph [0026]).  Takayama teaches that “the sintered contact material contains a copper-family material in addition to an iron-family material” (paragraph [0020]).  Takayama teaches that “the use of the copper-family material increases the compactness and accordingly contracting amount of the sintered contact layer, so that the solid lubricant particles can project more easily from the sintered contact layer, realizing easy formation of the protrusions or easy formation of the recesses by removing the protrusions” (paragraph [0020]).  
Regarding claim 13, Takayama teaches the method of claim 11 as stated above.  Takayama teaches that “where elements other than graphite such as WS2 and MoS2 are used as the solid lubricant, they react with the iron-family and copper-family materials during high-temperature sintering” (paragraph [0063]).  Takayama teaches that “another effective measure is employed in the foregoing embodiments, in which an alloy powder or metal powder of Ti, Al, Ca, Zr or the like [is used for coating the solid lubricant], which is more likely to form a sulfide than WS2 and MoS2, is added” (which reads upon “wherein the coated powder comprises plated powder formed by subjecting the solid lubricant powder to metal plating”, as recited in the instant claim; paragraph [0063]).  
Regarding claims 14-15, Takayama teaches the methods of claim 11 and 12 as stated above.  Takayama teaches that “the overlay 6 was brought into close contact with the sintered contact layer 1 and its thickness was adjusted through coning (sizing), using a punch inserted into the bore of the bushing with an adjusted clearance” (paragraph [0050]).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Examiner, Art Unit 1733